DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 7/17/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
2.	The drawings that were filed on 10/26/2020 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 330 is not in the specification. (Figure 3B)
Reference number 606 is not in the specification.  It appears “machine or computer readable medium” is mislabeled in the specification or in the drawings.  (Figure 6)
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
5.	The disclosure is objected to because of the following informalities:
Reference number 609 is not in Figure 6 or any other drawings.  It appears “machine or computer readable medium” is mislabeled in the specification or in the drawings. (Paragraphs [0053], [0054], [0056], and [0058])
It appears “transceiver 613” is mislabeled.  It appears that it should reads as ─transceiver 610. ─
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claim 11 are:
A visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more images captured by the onboard camera; 
An orbital revisit module configured to determine loop closure metrics;
A map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images;
An orbit estimating module configured to estimate the orbit of the satellite based at least on one or more of the relative motion trajectory, loop closure metrics, and the relative geographic position of the satellite.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
8.	A visual odometry module, orbital revisit module, map matching module, and orbit estimating module are being interpreted, under broadest reasonable interpretation, as a controller for estimating the orbit of a satellite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 11-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) 11-18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The disclosure does not describe the claimed functions of “a visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
11.	Claim 11 limitation includes “a visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more images captured by the onboard camera; an orbital revisit module configured to determine loop closure metrics; a map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images; 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1, 3-5, 7-8, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 4688092 A) in view of Kargieman (US 20170250751 A1).
16.	Regarding Claim 1, Kamel teaches a method for estimating an orbit of a satellite, the method comprising (Kamel: [Column 1, Lines 47-51] "The camera (1, 2) takes and forwards measurements to modeling means (60), which generates in response thereto estimates (40, 50) of the satellite's orbit and attitude [estimate orbit of a satellite], respectively. Using information provided by the modeling means (60), transforming means (66) transforms pixel locations as determined by the camera (1, 2) into latitude and longitude with respect to the celestial body."): 
Capturing a plurality of images from a camera on the satellite (Kamel: [Column 1, Lines 43-45] "The satellite is orbiting the earth or other celestial body, and generates images of scenes on the body [capture images from camera on satellite].");
Determining a relative motion of the satellite by performing visual odometry on a first set of one or more images from the plurality of captured images; generating loop closure measurements by comparing a second set of images from the plurality of captured images (Kamel: [Column 3, Lines 42-46] and [Column 4, Lines 3-7] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion, loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, "The three components of orbital position (latitude, longitude, altitude) are known as orbital parameters P and are determined by imager 1 star and landmark measurement, and range measurements [first and second set of images] using operations ground equipment (OGE) 65." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.  Also, note that a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit is inferred.);
Determining a relative geographic position of the satellite… of a third set of one or more images from the plurality of captured images (Kamel: [Column 4, Lines 3-7] and [Column 5, Lines 57-61] "The three components of orbital position (latitude, longitude, altitude) are known as orbital parameters P and are determined by imager 1 star and landmark measurement [third sets of images], and range measurements using operations ground equipment (OGE) 65."  Also, "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available.");
Estimating, using an estimator, the orbit of the satellite based at least on one or more the determined relative motion, orbital period, and the relative geographic position of the satellite (Kamel: [Column 7, Lines 50-54] and [Column 8, Lines 40-41] "The operator then positions a cursor over the landmark. PM 63 [estimator] compares the coordinates of the landmark as sent by imager 1 with the landmark's "known" geographic location [geographic position], and passes this information to computer 60 to update orbit estimate 40 [estimate orbit of satellite]."  Also, "The orbit estimation process uses identification of landmarks [geographic position] in the visible band of imager 1 data [estimating orbit of satellite].").
Kamel fails to explicitly teach determining a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images.
However, in the same field of endeavor, Kargieman teaches determining a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images (Kargieman: [0093] "By detecting the edges [geographic anchor points], object detection 420 is able to isolate likely objects and then compare these objects with objects stored in an object database to determine a match, and therefore identify objects [determine geographic position].").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location using anchor points because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine position.
17.	Regarding Claim 3, Kamel and Kargieman remains as applied above in Claim 1, and further, Kamel teaches estimating the orbit of the satellite comprises using a sequential filter algorithm to estimate the orbit of the satellite (Kamel: [Column 4, Lines 30-35] "This coupling can be compensated for by combining the orbit and attitude determination process [estimate orbit of satellite] into a single large orbital/attitude model 40, 50. This model 40, 50 can then have its coefficients K, A solved for simultaneously, using, e.g., a known recursive filter or an algorithm [sequential filter algorithm] known as the "walking least squares fit".")
18.	Regarding Claim 4, Kamel and Kargieman remains as applied above in Claim 1, and further, Kamel teaches determining the relative geographic position… (Kamel: [Column 5, Lines 57-61] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available.").
	Kamel fails to explicitly teach determining the relative geographic position comprises performing features consistency check to omit outlying image matching correspondences.
	However, in the same field of endeavor, Kargieman teaches determining the relative geographic position comprises performing features consistency check to omit outlying image matching correspondences (Kargieman: [0073] and [0090] "Area Selection: At block 322, areas of interest (AOI) may be projected as vector layers onto the ortho-rectified image mosaics, and used a basis for selecting or discarding data for further processing [consistency check], or for downloading to the ground... Segmentation may be performed, as an example, by drawing a polygon around pixels that exhibit the features of interest, and only saving the pixels found within the polygon and discarding or compressing more aggressively the remainder of the imaging data [omit outlying data]."  Also, "The pixel set that does not include the parking lot may be discarded [omit outlying image matching correspondences], while the pixel set that includes the data of interest may be stored, analyzed, or otherwise processed.").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine an accurate position.
19.	Regarding Claim 5, Kamel and Kargieman remains as applied above in Claim 1, and further, Kamel teaches generating loop closure measurements comprises determining at least an orbital revisit event (Kamel: [Column 3, Lines 42-46] and [Claim 1] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, Kamel teaches in Claim 1 "Apparatus for locating any pixel within a satellite camera image in terms of latitude and longitude, said apparatus comprising: a satellite in orbit around a celestial body..." which reads on loop closure.  Note that a skilled practitioner would recognize a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit in inferred.).
20.	Regarding Claim 7, Kamel and Kargieman remains as applied above in Claim 1, and further, Kamel teaches determining the relative geographic position comprises map matching the third set of one or more images with geo-registered images (Kamel: [Column 7, Lines 58-63] "When PM 63 detects that imager 1 [using third set of images] is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates [map matching] stored in its data base [geo-registered images], PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification.").
21.	Regarding Claim 8, Kamel and Kargieman remains as applied above in Claim 1, and further, Kamel teaches map matching… (Kamel: [Column 5, Lines 57-61] "Landmark data [from third set of images] are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite by map matching], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available.").
Kamel fails to explicitly teach map matching comprises clustering map matches on the third set of one or more images to perform consistency check and omit outlying matches.
However, in the same field of endeavor, Kargieman teaches map matching comprises clustering map matches on the third set of one or more images to perform consistency check and omit outlying matches (Kargieman: [0073] and [0090] "Area Selection: At block 322, areas of interest (AOI) may be projected as vector layers onto the ortho-rectified image mosaics, and used a basis for selecting or discarding data for further processing [consistency check], or for downloading to the ground... Segmentation may be performed, as an example, by drawing a polygon around pixels that exhibit the features of interest, and only saving the pixels found within the polygon and discarding or compressing more aggressively the remainder of the imaging data [omit outlying data]."  Also, "The pixel set that does not include the parking lot may be discarded [omit outlying image matching], while the pixel set that includes the data of interest may be stored, analyzed, or otherwise processed.").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine an accurate position.
22.	Regarding Claim 11, Kamel teaches a system for estimating an orbit of a satellite, the system comprising (Kamel: [Column 1, Lines 47-51] "The camera (1, 2) takes and forwards measurements to modeling means (60), which generates in response thereto estimates (40, 50) of the satellite's orbit and attitude [estimate orbit of a satellite], respectively. Using information provided by the modeling means (60), transforming means (66) transforms pixel locations as determined by the camera (1, 2) into latitude and longitude with respect to the celestial body."):  
An onboard camera of the satellite configured to capture a plurality of images of surfaces of Earth (Kamel: [Column 7, Lines 43-47] "Imager 1 observations of earth-based landmarks [images of surface of Earth] (such as San Francisco Bay or Baja California) are telemetered to computer 62 via downlink 69, retrieved offline from a computer disk associated with PM 63, and displayed on a CRT associated with PM 63.");
A visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more images captured by the onboard camera; An orbital revisit module configured to determine loop closure metrics (Kamel: [Column 3, Lines 42-46] and [Column 4, Lines 3-7] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion, loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, "The three components of orbital position (latitude, longitude, altitude) are known as orbital parameters P and are determined by imager 1 star and landmark measurement, and range measurements [first and second set of images] using operations ground equipment (OGE) 65." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.  Also, note that a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit is inferred.);
A map matching module configured to determine a relative geographic position of the satellite by detecting… one or more images from the plurality of captured images (Kamel: [Column 4, Lines 3-7] and [Column 5, Lines 57-61] "The three components of orbital position (latitude, longitude, altitude) are known as orbital parameters P and are determined by imager 1 star and landmark measurement [third sets of images], and range measurements using operations ground equipment (OGE) 65."  Also, "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available.");
An orbit estimating module configured to estimate the orbit of the satellite based at least on one or more of the relative motion trajectory, loop closure metrics, and the relative geographic position of the satellite (Kamel: [Column 7, Lines 50-54] and [Column 8, Lines 40-41] "The operator then positions a cursor over the landmark. PM 63 [estimator] compares the coordinates of the landmark as sent by imager 1 with the landmark's "known" geographic location [geographic position], and passes this information to computer 60 to update orbit estimate 40 [estimate orbit of satellite]."  Also, "The orbit estimation process uses identification of landmarks [geographic position] in the visible band of imager 1 data [estimating orbit of satellite].").
Kamel fails to explicitly teach a map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images.
However, in the same field of endeavor, Kargieman teaches a map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a Kargieman: [0093] "By detecting the edges [geographic anchor points], object detection 420 is able to isolate likely objects and then compare these objects with objects stored in an object database to determine a match, and therefore identify objects [determine geographic position].").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location using anchor points because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine position.
23.	Regarding Claim 13, Kamel and Kargieman remains as applied above in Claim 11, and further, Kamel teaches the map matching module… (Kamel: [Column 5, Lines 57-61] "Landmark data [from third set of images] are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite by map matching], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available.").
	Kamel fails to explicitly teach a map matching that is further configured to perform a consistency check of image matches by clustering and comparing image matches of images in the third set of one or more images.
However, in the same field of endeavor, Kargieman teaches a map matching that is further configured to perform a consistency check of image matches by clustering and comparing image matches of images in the third set of one or more images (Kargieman: [0073] and [0090] "Area Selection: At block 322, areas of interest (AOI) may be projected as vector layers onto the ortho-rectified image mosaics, and used a basis for selecting or discarding data for further processing [consistency check], or for downloading to the ground... Segmentation may be performed, as an example, by drawing a polygon around pixels that exhibit the features of interest, and only saving the pixels found within the polygon and discarding or compressing more aggressively the remainder of the imaging data [omit outlying data]."  Also, "The pixel set that does not include the parking lot may be discarded [omit outlying image matching], while the pixel set that includes the data of interest may be stored, analyzed, or otherwise processed.").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine an accurate position.
24.	Regarding Claim 14, Kamel and Kargieman remains as applied above in Claim 11, and further, Kamel teaches geographic features comprise one or more of coastal features, water-body features, man-made features, and terrestrial features (Kamel: [Column 7, Lines 43-47] "Landmark identification is performed at PM 63. Imager 1 observations of earth-based landmarks [geographic features, terrestrial features] (such as San Francisco Bay [water-body features] or Baja California [coastal features]) are telemetered to computer 62 via downlink 69, retrieved offline from a computer disk associated with PM 63, and displayed on a CRT associated with PM 63.").
25.	Regarding Claim 15, Kamel and Kargieman remains as applied above in Claim 11, and further, Kamel teaches the loop closure metrics comprises one or more of a loop closure event and relative motion data of images used to detect the loop closure event (Kamel: [Column 3, Lines 42-46] and [Claim 1] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, Kamel teaches in Claim 1 "Apparatus for locating any pixel within a satellite camera image in terms of latitude and longitude, said apparatus comprising: a satellite in orbit around a celestial body..." which reads on loop closure.  Note that a skilled practitioner would recognize a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit in inferred.).
26.	Regarding Claim 17, Kamel and Kargieman remains as applied above in Claim 11, and further, Kamel teaches the map matching module is configured to map match features on the third set of one or more images with features on previously geo-registered images stored on an onboard database of the satellite (Kamel: [Column 7, Lines 58-63] "When PM 63 detects that imager 1 [using third set of images] is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates [map matching] stored in its data base [geo-registered images], PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification.").
27.	Claims 2, 6, 9-10, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 4688092 A), in view of Kargieman (US 20170250751 A1), in further view of Laine (US 20180313651 A1).
28.	Regarding Claim 2, Kamel and Kargieman remains as applied above in Claim 1.
	Kamel and Kargieman fails to explicitly teach estimating the orbit of the satellite comprises using a batch estimation algorithm to estimate the orbit of the satellite.
	However, in the same field of endeavor, Laine teaches estimating the orbit of the satellite comprises using a batch estimation algorithm to estimate the orbit of the satellite (Laine: [0005], [0067], and [0068] "The location determining system [estimating orbit of satellite] also includes a navigation filter that calculates a corrected location of the imager from: (a) the estimated location of the imager, (b) the attitude of the imager and (c) data from the at least one additional navigation aiding sensor." Also, "As used herein, the term “navigation aiding sensor” means a sensor or system, such as a magnetometer, MEMS (such as bulk micromachined capacitive, capacitive spring mass, resonant or surface acoustic wave) accelerometer, quantum accelerometer or gravitometer (gravimeter), that can be used to automatically ascertain, or at least estimate, a direction, such as north or down, relative to the terrain matching system 600, or a position or location of the terrain matching system 600 within a reference frame."  Also, "Other suitable navigation aiding sensors... simultaneous location and mapping (SLAM) systems [batch estimation algorithm] ...").
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to use a batch algorithm because it provides the benefit of using a simultaneous and localization algorithm and visual odometry to estimate the orbit of the satellite.
29.	Regarding Claim 6, Kamel and Kargieman remains as applied above in Claim 1, and further, Kamel teaches performing visual odometry comprises performing relative motion analysis (Kamel: [Column 3, Lines 42-45] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.).
	Kamel and Kargieman fails to explicitly teach performing visual odometry comprises performing relative motion analysis on consecutives images of the first set of one or more images to determine relative motion of a satellite along a trajectory.
Laine teaches performing visual odometry comprises performing relative motion analysis on consecutives images of the first set of one or more images to determine relative motion of a satellite along a trajectory (Laine: [0088] "The navigation filter 1512 [visual odometry] uses its inputs, including possibly multiple sequential measurements [consecutive images], and a dynamics model of the terrain matching location system 1500, to generate an estimate 1514 of the location of the terrain matching location system 1500  [determine relative motion of a satellite] that is better than an estimate obtained by using any one input or measurement alone."  Note a skilled practitioner would recognize that relative motion can be determine from the location over a period of time.).
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to use consecutive images to determine relative motion because it provides the benefit of determining the location of the satellite using visual odometry.
30.	Regarding Claim 9, Kamel and Kargieman remains as applied above in Claim 1.
	Kamel does not explicitly teach the first, second, and third sets of images are identical sets of images.  However, Kamel is not limited to a particular sequence of capturing images.  The first, second, and third sets of images are used to determine relative motion, loop closure, and the relative geographic position to estimate the orbit of the satellite.  Therefore, since Kamel is not limited to a particular sequence for determining landmarks in the captured images, the landmarks can be determined at the same time, which would read on identical sets of images, or the landmarks can be taken at different times, which would read on different sets of images (Kamel: [Column 7, Lines 64-68] "Identification of each landmark can be accomplished one at a time as the data are ingested, or, alternatively, identification of several landmarks can be done sequentially after the whole day's data have been stored, as suits the convenience of the operator." Note that, therefore, the sets of images can be taken as one set [identical sets] or at different times.).
Also, in the same field of endeavor, Laine teaches the first, second, and third sets of images are identical sets of images (Laine: [0103] "Although aspects of embodiments may be described with reference to flowcharts and/or block diagrams, functions, operations, decisions, etc. [first, second, and third sets of images] of all or a portion of each block, or a combination of blocks, may be combined [identical sets of images], separated into separate operations or performed in other orders."  Note that Laine is not limited to a particular sequence to determine relative motion, loop closure, and relative geographic position.  Therefore, since Laine is not limited to a particular order of functions for capturing and comparing images, the sets of images can be taken at the same time [identical sets of images], or at different times.).
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to have identical sets of images because it provides the benefit of determining relative motion, loop closure, and relative geographic position to estimate an orbit of a satellite.
31.	Regarding Claim 10, Kamel and Kargieman remains as applied above in Claim 1.
	Kamel does not explicitly teach the first, second, and third sets of images are different sets of images.  However, Kamel is not limited to a particular sequence of capturing images.  The first, second, and third sets of images are used to determine relative motion, loop closure, and the relative geographic position to estimate the orbit of the satellite.  Therefore, since Kamel is not limited to a particular sequence for determining landmarks in the captured images, the landmarks can be determined at the Kamel: [Column 7, Lines 64-68] "Identification of each landmark can be accomplished one at a time as the data are ingested, or, alternatively, identification of several landmarks can be done sequentially after the whole day's data have been stored, as suits the convenience of the operator." Note that, therefore, the sets of images can be taken as one set [identical sets] or at different times.).
Also, in the same field of endeavor, Laine teaches the first, second, and third sets of images are different sets of images (Laine: [0103] "Although aspects of embodiments may be described with reference to flowcharts and/or block diagrams, functions, operations, decisions, etc. [first, second, and third sets of images] of all or a portion of each block, or a combination of blocks, may be combined, separated into separate operations [different sets of images] or performed in other orders."  Note that Laine is not limited to a particular sequence to determine relative motion, loop closure, and relative geographic position.  Therefore, since Laine is not limited to a particular order of functions for capturing and comparing images, the sets of images can be taken at the same time, or at different times [different sets of images].).
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to have different sets of images because it provides the benefit of determining relative motion, loop closure, or relative geographic position to estimate an orbit of a satellite.
32.	Regarding Claim 12, Kamel and Kargieman remains as applied above in Claim 11
	Kamel and Kargieman fails to explicitly teach the orbit estimating module is configured to use a batch estimation algorithm to estimate the orbit of the satellite.
Laine teaches the orbit estimating module is configured to use a batch estimation algorithm to estimate the orbit of the satellite (Laine: [0005], [0067], and [0068] "The location determining system [estimating orbit of satellite] also includes a navigation filter that calculates a corrected location of the imager from: (a) the estimated location of the imager, (b) the attitude of the imager and (c) data from the at least one additional navigation aiding sensor." Also, "As used herein, the term “navigation aiding sensor” means a sensor or system, such as a magnetometer, MEMS (such as bulk micromachined capacitive, capacitive spring mass, resonant or surface acoustic wave) accelerometer, quantum accelerometer or gravitometer (gravimeter), that can be used to automatically ascertain, or at least estimate, a direction, such as north or down, relative to the terrain matching system 600, or a position or location of the terrain matching system 600 within a reference frame."  Also, "Other suitable navigation aiding sensors... simultaneous location and mapping (SLAM) systems [batch estimation algorithm] ...").
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to use a batch algorithm because it provides the benefit of using a simultaneous and localization algorithm and visual odometry to estimate the orbit of the satellite.
33.	Regarding Claim 16, Kamel and Kargieman remains as applied above in Claim 11, and further, Kamel teaches the visual odometry module is configured to determine relative motion… (Kamel: [Column 3, Lines 42-45] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1) ... The X axis lies along the transverse component of the satellite's velocity vector." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.).
	Kamel and Kargieman fails to explicitly teach the visual odometry module is configured to determine relative motion using consecutives images of the first set of one or more images to determine at least a portion of a trajectory of the satellite.
However, in the same field of endeavor, Laine teaches the visual odometry module is configured to determine relative motion using consecutives images of the first set of one or more images to determine at least a portion of a trajectory of the satellite (Laine: [0088] "The navigation filter 1512 [visual odometry] uses its inputs, including possibly multiple sequential measurements [consecutive images], and a dynamics model of the terrain matching location system 1500, to generate an estimate 1514 of the location of the terrain matching location system 1500  [determine relative motion of a satellite] that is better than an estimate obtained by using any one input or measurement alone."  Note a skilled practitioner would recognize that relative motion can be determine from the location over a period of time.).
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to use consecutive images to determine relative motion because it provides the benefit of determining the location of the satellite using visual odometry.
34.	Regarding Claim 18, Kamel and Kargieman remains as applied above in Claim 11.
Kamel does not explicitly teach the first, second, and third sets of images are different sets of images.  However, Kamel is not limited to a particular sequence of capturing images.  The first, second, and third sets of images are used to determine relative motion, loop closure, and the relative geographic Kamel is not limited to a particular sequence for determining landmarks in the captured images, the landmarks can be determined at the same time, which would read on identical sets of images, or the landmarks can be taken at different times, which would read on different sets of images (Kamel: [Column 7, Lines 64-68] "Identification of each landmark can be accomplished one at a time as the data are ingested, or, alternatively, identification of several landmarks can be done sequentially after the whole day's data have been stored, as suits the convenience of the operator." Note that, therefore, the sets of images can be taken as one set [identical sets] or at different times.).
Also, in the same field of endeavor, Laine teaches the first, second, and third sets of images are different sets of images (Laine: [0103] "Although aspects of embodiments may be described with reference to flowcharts and/or block diagrams, functions, operations, decisions, etc. [first, second, and third sets of images] of all or a portion of each block, or a combination of blocks, may be combined, separated into separate operations [different sets of images] or performed in other orders."  Note that Laine is not limited to a particular sequence to determine relative motion, loop closure, and relative geographic position.  Therefore, since Laine is not limited to a particular order of functions for capturing and comparing images, the sets of images can be taken at the same time, or at different times [different sets of images].).
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to have different sets of images because it provides the benefit of determining relative motion, loop closure, or relative geographic position to estimate an orbit of a satellite.
Regarding Claim 19, Kamel teaches a method for generating a 3D reconstruction map, the method comprising: obtaining… relative motion data from a plurality of images captured from an onboard camera of a satellite (Kamel: [Column 3, Lines 42-46] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude [3D map] as a function of time [determine relative motion]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.); 
Map matching features of the plurality of captured images with features of geo-registered images… (Kamel: [Column 7, Lines 58-63] "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates [map matching] stored in its data base [geo-registered images], PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification.").
Detecting a loop closure event based on features matching of two sets of images indicating that the satellite passed over a generally same geographic location and generating relative motion data for each of the two set of images (Kamel: [Column 3, Lines 42-46] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)." Note that a skilled practitioner would recognize a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit is inferred.);
And generating the 3D… map based at least on the relative motion data from the SLAM algorithm, one or more geographic anchor points, and relative motion data of the two sets of images of the loop closure event (Kamel: [Column 7, Lines 50-54] "The operator then positions a cursor over the landmark. PM 63 compares the coordinates of the landmark as sent by imager 1 with the landmark's "known" geographic location [based on geographic position], and passes this information to computer 60 to update orbit estimate 40 [estimate orbit of satellite with 3D map].”)
Kamel fails to explicitly teach obtaining, using a simultaneous localization and mapping (SLAM) algorithm, relative motion data from a plurality of images captured from an onboard camera of a satellite; map matching features of the plurality of captured images with features of geo-registered images to determine one or more geographic anchor points; and generating the 3D reconstruction map based at least on the relative motion data from the SLAM algorithm, one or more geographic anchor points, and relative motion data of the two sets of images of the loop closure event.
However, in the same field of endeavor, Kargieman teaches map matching features of the plurality of captured images with features of geo-registered images to determine one or more geographic anchor points (Kargieman: [0093] "By detecting the edges [geographic anchor points], object detection 420 is able to isolate likely objects and then compare these objects with objects stored in an object database to determine a match, and therefore identify objects [determine geographic position].").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location using anchor points because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine position.
Kamel and Kargieman fails to explicitly teach obtaining, using a simultaneous localization and mapping (SLAM) algorithm, relative motion data from a plurality of images captured from an onboard camera of a satellite; and generating the 3D reconstruction map based at least on the relative motion 
However, in the same field of endeavor, Laine teaches obtaining, using a simultaneous localization and mapping (SLAM) algorithm, relative motion data from a plurality of images captured from an onboard camera of a satellite (Laine: [0067] and [0068] "As used herein, the term “navigation aiding sensor” means a sensor or system, such as a magnetometer, MEMS (such as bulk micromachined capacitive, capacitive spring mass, resonant or surface acoustic wave) accelerometer, quantum accelerometer or gravitometer (gravimeter), that can be used to automatically ascertain, or at least estimate, a direction, such as north or down, relative to the terrain matching system 600, or a position or location of the terrain matching system 600 within a reference frame."  Also, "Other suitable navigation aiding sensors... simultaneous location and mapping (SLAM) systems [simultaneous localization and mapping algorithm] ...");
And generating the 3D reconstruction map based at least on the relative motion data from the SLAM algorithm, one or more geographic anchor points, and relative motion data of the two sets of images of the loop closure event (Laine: [0009], [0032], and [0065] "Automatically generating the navigational data may include automatically generating the navigational data [generating reconstruction map] by one or more of: a magnetometer, an accelerometer, a gravitometer, an inertial measurement unit, an ocean surface-based navigation system, an atmospheric pressure-based navigation system, a scattered sky light-based navigation system, a global positioning system, a radio-frequency based navigation system and/or a simultaneous location and mapping system [using simultaneous localization and mapping algorithm]."  Also, "The matching engine determines an estimated location of the imager. The estimated location is determined based on: (a) a match between the terrain data and the terrain landmark data and (b) the geographic location information associated with the terrain landmark data [based on geographic anchor points]."  Also, "The star tracker 604 images one or more stars, satellites and/or other bright celestial objects, represented by stars 608, 610, 612 and 614, whose ephemeris is known, and the star tracker 604 automatically ascertains the attitude of the star tracker 604 in some coordinate system, exemplified by an x-y-z coordinate system 616 [3D mapping].").
Kamel, Kargieman, and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman and Laine to determine a map using visual odometry and simultaneous localization and mapping because it provides the benefit of determining the satellite’s surroundings and the orbit of the satellite. 
36.	Regarding Claim 20, Kamel, Kargieman, and Laine remains as applied above in Claim 19, and further, Kamel teaches map matching features… (Kamel: [Column 5, Lines 57-61] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite by map matching], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available.").
	Kamel fails to explicitly teach map matching features further comprises performing consistency check of special features of the plurality of images.
	However, in the same field of endeavor, Kargieman teaches map matching features further comprises performing consistency check of special features of the plurality of images (Kargieman: [0073] "Area Selection: At block 322, areas of interest (AOI) may be projected as vector layers onto the ortho-rectified image mosaics, and used a basis for selecting or discarding data for further processing [consistency check], or for downloading to the ground... Segmentation may be performed, as an example, by drawing a polygon around pixels that exhibit the features of interest [special features], and only saving the pixels found within the polygon and discarding or compressing more aggressively the remainder of the imaging data.").
Kamel and Kargieman are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Kargieman to determine geographic location because it provides the benefit of using the cameras on the spacecraft for visual odometry to determine an accurate position.

Prior Art
37.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Coulter (US 20140064554 A1)
Greveson (US 20150248584 A1) 
Kim (US 20200211293 A1)
Kim (US 20140064624 A1)
Ma (US 20200334499 A1)
McClelland (US 20080063270 A1) 
Tyc (US 20180172823 A1)
Yang (US 20190354741 A1)
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663